Citation Nr: 1241850	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-27 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975 and from October 1986 to October 1998, including a period of active duty for training (ACDUTRA) from June 1978 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the VA Form 9 (Appeal to Board of Veterans' Appeals), received in May 2010, the Veteran checked the box requesting an in-person hearing before a Veterans Law Judge (VLJ) sitting at the RO.  The Veteran was contacted via telephone in August 2011 and indicated that he would like to have a hearing via videoconference.  Although the claims folder does not contain a copy of the correspondence informing the Veteran of the time and place of the hearing, a review of the Veterans Appeals Control and Locator System (VACOLS) reflects that a hearing was scheduled via videoconference for September 27, 2011 and that the Veteran failed to appear.  

The Veteran wrote to the Board in October 2011, referencing the correct time, place and location of his September 2011 hearing.  Thus, it is clear that he was properly notified of his hearing.  He also wrote that he was unable to attend his previously scheduled hearing as a result of unspecified medical difficulties and difficulties obtaining appropriate representation, and requested that his hearing be rescheduled. 

A claimant has a right to provide hearing testimony on appeal. 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a).  In light of the Veteran's explanation as to the reason that he did not attend his scheduled September 2011 hearing, the Board finds that he has filed a timely motion for the rescheduling of his Board hearing based upon good cause.  38 C.F.R. §§ 20.702(c).  The motion to reschedule the Veteran for a videoconference hearing before a VLJ is granted.  On remand, the Veteran should be given the opportunity to testify at a videoconference hearing before a VLJ.  38 U.S.C.A. § 7107.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing, and accord his representative appropriate time to review his claims folder.  The Veteran should be notified in writing of the date, time, and location of the hearing, and a copy of the notification letter must be placed in the claims folder.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

